Jenkins, P. J.
The only contention of the plaintiff in error is that the evidence adduced before a jury in a justice’s court does *611not authorize the verdict returned. The testimony is in sharp conflict, and a verdict in favor of the plaintiff in error would have been fully authorized. However, the testimony of the plaintiff in the justice’s court, if believed by the jury,' as it must have been, supports the verdict returned, and that verdict having been approved by the .superior court on certiorari, it can not be set aside here. Judgment affirmed.

Stephens and Bell, JJ., concur.